UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                3/13/20
 ANTON F. LIVERPOOL,
                    Plaintiff,                         18-CV-1354 (PAE) (BCM)
             -against-                                 ORDER
 THE CITY OF NEW YORK, et al.,
                    Defendants.

BARBARA MOSES, United States Magistrate Judge.

         Pro se plaintiff Anton F. Liverpool filed this § 1983 action on February 13, 2018. At the
time, he was incarcerated on Rikers Island. (Dkt. No. 1.) Since then, despite numerous orders
directing him to promptly update the Court if and when his address changes (see Dkt. Nos. 7, 16,
37, 48, 53, 61), plaintiff has repeatedly failed to provide timely notification of his changes of
address. (See Dkt. Nos. 48, 53, 56, 59.) These failures have resulted in several orders and other
filings sent to plaintiff being returned as undeliverable, and have frequently left both the Court and
counsel for defendants uncertain about how to contact plaintiff.

        Most recently, plaintiff filed a letter dated January 27, 2020, requesting certain information
and reporting (among other things) that he would be released from custody at the Intake Center,
P.O. Box 8249, Cranston, RI 02920 (the Intake Center) on or about February 2, 2020. (Dkt. No.
67.) However, he failed to inform the Court what his new contact information would be after his
release. On February 4, 2020, the Court issued an Order (Dkt. No. 68) directing defendants to
respond to the substance of plaintiff's letter, and mailed that Order to plaintiff at the Intake Center
as well as to another address in Rhode Island which plaintiff had previously provided the Court.
(See Dkt. No. 51.) The copy of the Order that the Court mailed to the Intake Center was returned
as undeliverable on February 26, 2020.

        Meanwhile, on February 7, 2020, defendants filed a letter-motion (Dkt. No. 69) responding
to the substance of plaintiff's January 27, 2020 letter, and requesting that the Court reopen fact
discovery (which expired on December 20, 2019, without any party having requested an extension,
see Dkt. Nos. 63, 68), "for sixty (60) days after such time as plaintiff updates his address with the
Court." Defendants could not serve their February 7, 2020 letter on plaintiff because they did not
know where to mail it.

        As of today's date, plaintiff has still not updated his address with the Court. However,
publicly-available information indicates that, while plaintiff was released from the Intake Center
on February 2, 2020, he was re-incarcerated there on March 4, 2020, for a period of 90 days, as a
result of a disorderly conduct charge. Inmate Search, State of Rhode Island Department of
Corrections, http://www.doc.ri.gov/inmate_search/search_details.php?inmateid=155581 (last
visited March 12, 2020).

        In light of plaintiff's apparent return to the Intake Center, and of the various outstanding
issues raised by the parties' letters dated January 27 and February 7, 2020 (Dkt. Nos. 67, 69), this
action is scheduled for a status conference, via telephone, on April 8, 2020, at 10:30 a.m.

        It is hereby ORDERED that the Warden or other official in charge of the Intake Center in
Cranston, RI 02920, produce plaintiff Anton Liverpool, Inmate ID No. 155581, on April 8, 2020,
at 10:20 a.m., to a suitable location within the Intake Center that is equipped with a telephone, for
the purpose of participating by telephone in a conference with the Court and defendants' counsel.
If the scheduled time and date presents a hardship, the Warden or the Warden's designee should
promptly inform chambers by calling Courtroom Deputy Kevin Snell at (212) 805-0228.

       Defendants' counsel must: (1) send this Order to the Warden immediately; (2) contact the
Intake Center to arrange the call and ensure that plaintiff will be able to dial-in to the below dial-
in number at the above time and date; and (3) telephone chambers using the following dial-in
information on April 8, 2020, at 10:30 a.m.:

       Call in number:         888-363-4749
       Access Code:            7185839

       Plaintiff is again reminded that it is his obligation to promptly update the Court when
his address changes, to comply with this Court's orders, and to prosecute the claims he has
filed.

        The Clerk of Court is respectfully directed to mail a copy of (1) this Order, (2) the docket
sheet in this action, and (3) defendants' letter-motion dated February 7, 2020 (Dkt. No. 69), to the
plaintiff at the address listed on the docket.

Dated: New York, New York
       March 13, 2020                          SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                                  2
